— In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Orange County, entered March 15, 1977, which denied the application and directed it to proceed to arbitration. Order affirmed, without costs or disbursements. Questions of compliance with step-by-step grievance procedures contained in a collective bargaining agreement are issues of procedural arbitrability to be resolved by the arbitrator, not the court (Matter of City School Dist. of City of Poughkeepsie [Poughkeepsie Public School Teachers Assn.], 35 NY2d 599; Matter of Long Is. Lbr. Co. [Martin], 15 NY2d 380). Also, such disputes *637clearly fall within the ambit of the instant arbitration agreement. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.